Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 and 4-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach the limitations of independent claims 1, 8, and 9 including the detection of a TDC of a pump piston using a start time at which a controllable inlet valve opens, wherein the start time is determined when a control coil current of the inlet valve fulfills a change criterion, the criterion comprising an increase in the intensity of the coil current averaged over a time span;

The closest prior art to Rein discloses that a spike in control current of a controllable valve is a criterion for detecting valve opening, rather than any averaging across a time period; therefore the examiner agrees with the applicant’s arguments on page 8 of the response.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746